J-S05029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DOMINIC RAYMOND ZIZZO, III              :
                                         :
                   Appellant             :   No. 1062 MDA 2021

       Appeal from the Judgment of Sentence Entered July 30, 2019
            In the Court of Common Pleas of Luzerne County
            Criminal Division at No: CP-40-CR-0001792-2017


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY STABILE, J.:                             FILED MAY 17, 2022

      Appellant, Dominic Raymond Zizzo, III, appeals from the judgment of

sentence imposed in the Court of Common Pleas of Luzerne County on July

30, 2019, following the revocation of Appellant’s probation. Counsel has filed

a brief and petition to withdraw pursuant to Anders v. California, 386 U.S.

738 (1967) and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). We

deny counsel’s request to withdraw and remand for counsel to take

appropriate action in accord with this memorandum.

      The factual and procedural background of the instant appeal is not at

issue. The trial court summarized the relevant background as follows:

      On November 21, 2017, [Appellant] pled guilty to one count of
      statutory sexual and indecent assault. Sentencing occurred on
      April 13, 2018. [Appellant] received 11 to 23 months on the
      statutory sexual assault charge and 36 months of consecutive
      probation on the indecent assault charge. He was given credit for
      359 days of incarceration served prior to sentencing.
J-S05029-22



       On July 29, 2019, a probation revocation hearing was held as a
       result of a violation report which was dated March 26, 2019. The
       report alleged that [Appellant] violated the terms of his probation
       by engaging in unsupervised contact with minors, consuming
       alcohol and failing to complete sex offender treatment. At the
       conclusion of the hearing[,] [Appellant]’s probation was revoked.
       He was then resentenced to 24 to 84 months on the indecent
       assault charge[,] which was graded as a felony of the third degree.

       No direct appeal was filed following the revocation hearing. On
       December 11, 2019, [Appellant] filed a motion for post conviction
       collateral relief. As a result of the PCRA motion, [Appellant]’s
       appellate rights were reinstated regarding the revocation of his
       probation. A notice of appeal was filed on his behalf on August 4,
       2021.

       An order was then issued by [the trial court] which required a
       concise statement of errors complained of on appeal pursuant to
       [Pa.R.A.P.] 1925(b) be filed by [Appellant] within twenty-one
       days. Counsel filed a concise statement on August 31, 2021. The
       statement alleges error in connection with the finding that
       [Appellant] violated his probation by having inappropriate contact
       with minors and being discharged from the sexual offender
       program. Error is also alleged in permitting testimony by the
       Commonwealth’s witness in violation of [Appellant]’s Fifth
       Amendment Rights.

Trial Court Opinion, 9/22/21, at 1-2 (unnumbered).

       Appellant raises the following issues for our review:

              I.     Whether the [trial] court erred or abused its discretion
                     in finding that [Appellant] violated his probation by:

                     a. having inappropriate contact with minors;

                     b. being discharged         from   the   sexual   offender
                        program.1
____________________________________________


1 Sub-issue b, while listed as a claim, was not addressed in the argument
section of the brief. Similarly, while the issue was raised in Appellant’s Rule
(Footnote Continued Next Page)


                                           -2-
J-S05029-22



              II.    Whether the [trial] court erred in permitting testimony
                     by the Commonwealth’s witness in violation of
                     [Appellant]’s Fifth Amendments rights.

Appellant’s Anders’ Brief at 1.

       Before we address the merits of the challenges, we must consider the

adequacy of counsel’s compliance with Anders v. California, 386 U.S. 738

(1967) and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

       Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw from representation, counsel must do the following:

       file a petition averring that, after a conscientious examination of the
       record, counsel finds the appeal to be wholly frivolous. Counsel must
       also file an Anders brief setting forth issues that might arguably support
       the appeal along with any other issues necessary for the effective
       appellate presentation thereof. . . .

       Anders counsel must also provide a copy of the Anders petition and
       brief to the appellant, advising the appellant of the right to retain new
       counsel, proceed pro se or raise any additional points worthy of this
       Court's attention.

Commonwealth v. Tukhi, 149 A.3d 881, 885-86 (Pa. Super. 2016) (citation

omitted).

       In Santiago, our Supreme Court addressed the contents of an Anders

brief, and required that the brief:

       (1) provide a summary of the procedural history and facts, with
       citations to the record;
       (2) refer to anything in the record that counsel believes arguably
       supports the appeal;
____________________________________________


1925(b) statement, it was not addressed by the trial court in its Rule 1925(a)
opinion.

                                           -3-
J-S05029-22


      (3) set forth counsel’s conclusion that the appeal is frivolous; and
      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. Once counsel has satisfied the Anders

requirements, it is then this Court’s responsibility “to conduct a simple review

of the record to ascertain if there appear on its face to be arguably meritorious

issues   that   counsel,   intentionally   or    not,   missed   or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018).

      We start our review by examining the petition to withdraw as counsel.

In the petition, counsel failed to advise Appellant that he may “raise any

additional points worthy of this Court’s attention.” Anders, supra; Tukhi,

supra.

      In addition, in his Anders brief, counsel failed to state his reasons for

concluding that the appeal is frivolous.        Santiago, supra.      Specifically,

counsel failed to “articulate the relevant facts of record, controlling case law,

and/or statutes on point that have led to the conclusion that the appeal is

frivolous.” Santiago, 978 A.2d at 361. Because he failed to do so, we are

unable to discern how counsel reached that conclusion. Among other things,

we find troublesome the absence of any meaningful discussion of the

revocation hearing.

      As noted above, on April 13, 2018, Appellant was sentenced to 11 to 23

months on the statutory sexual assault charge and 36 months of consecutive


                                      -4-
J-S05029-22


probation on the indecent assault charge.          In addition, Appellant was

sentenced to a 36-month probation term consecutive to the sentence imposed

on the statutory sexual assault charge. In connection with the probation term,

the trial court imposed, among others, the following conditions:

          •   Must attend and complete sexual offender treatment.

          •   No contact with victim.

          •   No contact with minors/or places where minors frequent/schools,
              school zones, school activities, public pools, parks, or
              playgrounds.

Sentencing Order, 4/13/18 (emphasis added).

       On March 26, 2019, the Luzerne County Probation Department issued a

Parole Violation Report, which was filed on April 24, 2019, after Appellant

waived his right to a Gagnon I hearing.2          In the report, the Probation

Department alleged that Appellant committed, inter alia, a technical violation

of the rules of probation and parole, as well as the trial court sentencing order.

The Probation Department identified the condition being violated as a court

ordered condition, specifically the “No Unsupervised Contact With Minors”




____________________________________________


2 See Gagnon v. Scarpelli, 411 U.S. 778 (1973). When a probationer is
detained pending a revocation hearing, due process requires a determination
at a pre-revocation hearing, a Gagnon I hearing, that probable cause exists
to believe that a violation has been committed. Commonwealth v. Sims,
770 A.2d 346, 349 (Pa. Super. 2001). Where a finding of probable cause is
made, a second, more comprehensive hearing, a Gagnon II hearing, is
necessary before the court can make a final revocation decision. Id.


                                           -5-
J-S05029-22


condition. In the report, the Probation Department described the offending

conduct as follows:

      Offender violated said rule, in that his alleged conduct constitutes
      a failure to comply with the rules of Probation and Parole, as well
      as the Court Order. [Appellant] admitted to having contact with
      a 17-year-old minor on occasion, and admitted to “making out,
      kissing, fondling, and grabbing” her as well. His justification being
      that “she was turning eighteen in a couple [of] weeks.” Upon
      questioning in the probation office, [Appellant] admitted to the
      actions and said he “waited until her birthday” to have sexual
      contact with her. He also admitted to being alone with his friend’s
      5-year-old niece on multiple occasions. He admitted to being
      sexually aroused by the victim climbing on him, and said that the
      victim “grabbed his crotch area” and “sucked his fingers.” He
      admitted the contact to the group on March 21, 2019, and also in
      the probation office on March 25, 2019. [Appellant] said he
      “should have lied.”

      [Appellant] is a Tier II Sex Offender and cannot be at such an
      event according to the rules.        [Appellant] disclosed this
      information to [p]olygraph examiner and his [Sexual Offender
      Assessment Board] Counselor, Thomas Dougherty.              Mr.
      Dougherty reported the two incidents to Child Line.

Parole Violation Report, 3/26/19 at 1-2.

      At the revocation hearing, counsel for Appellant argued that the

condition imposed by the trial court (i.e., no contact with minors) was different

from the condition being enforced by the Probation Department (i.e., no

unsupervised contact with minors), and that the Probation Department in

essence modified the condition without the approval of the trial court.

Furthermore, counsel argued that to the extent the Probation Department

properly modified the condition initially imposed by the trial court, the




                                      -6-
J-S05029-22


Commonwealth failed to prove that the contact was unsupervised.           N.T.,

Revocation, 7/29/19, at 22-23.

      The Probation Department acknowledged that the condition, as

formulated by the trial court, was impossible to enforce, given the nature of

Appellant’s employment (working at a pet store). N.T., Revocation, 7/29/19,

at 5. Accordingly, the Probation Department authorized Appellant to work in

an environment where children could be potentially present (pet store) and

interpreted the condition imposed by the trial court to mean “no adverse

contact with minors,” id., or “no unsupervised contact with minors,” id. at 6-

7; see also Parole Violation Report, supra.    The Commonwealth argued that

the initial condition (no contact with minors) was not changed by the Probation

Department, and that, essentially, it meant no adverse contact with minors.

Id. at 21-23.

      The trial court agreed with the Commonwealth’s position and revoked

Appellant’s probation.

      Case law exists suggesting that current counsel for Appellant may have

overlooked an issue.     In Commonwealth v. Foster, 214 A.3d 1240 (Pa.

2019), our Supreme Court held that under 42 Pa.C.S.A. § 9754, a sentencing

court may not delegate its statutorily proscribed duties to probation and parole

offices. However, in Commonwealth v. Elliott, 50 A.3d 1284 (Pa. 2012),

our Supreme Court explained that while “the legislature has placed the

authority to impose a term of probation, and the conditions therefore, solely


                                     -7-
J-S05029-22


with the trial courts,” id. at 1291, the Pennsylvania Board of Probation and

Parole (State Board) and its agents “may impose conditions of supervision

that are germane to, elaborate on, or interpret any conditions of probation

that are imposed by the trial court.” Id. at 1292. “A trial court may impose

conditions of probation in a generalized manner, and the [State] Board or its

agents may impose more specific conditions of supervision pertaining to that

probation, so long as those supervision conditions are in furtherance of the

trial court’s conditions of probation.” Id.      Notably, since the issue in Elliott

was whether the State Board had the authority to impose conditions of

supervision, Elliott did not specifically address whether a county probation

board (such as the Montgomery County Probation Board, the entity that

supervises Appellant’s probation) has similar authority.

       Current counsel for Appellant does not mention any of the issues raised

by counsel at the revocation hearing. We are not suggesting that the issues

raised by counsel at Appellant’s revocation hearing entitle Appellant to relief.

In fact, we take no position on these issues. We merely note that the issues

raised by counsel at the revocation hearing do not appear wholly frivolous.3

____________________________________________


3 We have stated that “frivolous is not the same as meritless; an appeal is
frivolous where it lacks any basis in law or fact.” Commonwealth v. Smith,
700 A.2d 1301, 1305 n. 10 (Pa. Super. 1997) (citation and internal quotation
marks omitted); see also Commonwealth v. Wrecks, 931 A.2d 717, 722
(Pa. Super. 2007) (“The heightened protection afforded to Anders appellants
. . . arises because the right to counsel on direct appeal and the right to the
direct appeal itself are constitutional ones.”); Commonwealth v. Kearns,
(Footnote Continued Next Page)


                                           -8-
J-S05029-22


However, if counsel believes otherwise, counsel, on remand, should explain

why those issues are in fact wholly frivolous.

       We also note that current counsel apparently does not identify as a

potential issue the testimony of the probation officer at the revocation hearing

relating to Appellant’s admissions. It appears, however, that Appellant was

interrogated by the probation officer while in custody. See N.T., Revocation,

7/19/19, at 6-7; 16-17. It is not for us to make an argument on behalf of

Appellant. However, current counsel should consider the impact, if any, of

Commonwealth v. Knoble, 42 A.3d 976 (Pa. 2012), and Commonwealth

v. Cooley, 118 A.3d 370, (Pa. 2015). If counsel believes that Knoble and

Cooley have no bearing on the instant matter or that these cases would not

change his assessment, counsel must explain, on remand, how he reaches

that conclusion.

       Current counsel also appears to have equated the interaction between

Appellant and the probation officer with the interaction between Appellant and

the SOAB counselor. The two situations are factually different, and may result

in different legal consequences, which current counsel fails to appreciate. Id.




____________________________________________


896 A.2d 640, 647 (Pa. Super. 2006) (“It may be that counsel believes that
the argument advanced is unlikely to ultimately prevail. Nevertheless, this
does not mean that the appeal is wholly frivolous.”); 86 A.3d 877, 879-80 (Pa.
Super. 2014); Commonwealth v. Orellana, 86 A.3d at 882. 86 A.3d 877,
882 (Pa. Super. 2014).

                                           -9-
J-S05029-22


         Accordingly, we deny counsel’s petition to withdraw and remand for

counsel to file either an advocate’s brief or a brief in full compliance with

Anders, with an accompanying motion to withdraw. See Commonwealth

v. Vilsaint, 893 A.2d 753 (Pa. Super. 2006) (remanding for counsel to file

either a proper Anders brief or an advocate’s brief upon concluding that the

brief filed was technically and substantively inadequate). Counsel must file

either brief within 30 days of the filing of this memorandum, and the

Commonwealth may file its brief within 30 days of the filing of Appellant’s

brief.

         Petition to withdraw denied. Case remanded with instructions. Panel

jurisdiction retained.




                                     - 10 -